 17-60271-JDP Doc#: 447 Filed: 10/30/18 Entered: 10/30/18 09:32:38 Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MONTANA


In re:

         ROMAN CATHOLIC                                        Case No. 17-60271-11
         BISHOP OF GREAT FALLS,
         MONTANA, A MONTANA
         RELIGIOUS CORPORATE
         SOLE,

                    Debtor.



                                          ORDER

          In this Chapter 11 bankruptcy, the Debtor filed on September 20, 2018, a Final

  Application for Professional Fees and Costs for Elsaesser Anderson, Chtd. at ECF No. 432

  seeking an award of fees in the amount of $138,159.25 and costs in the amount of $7,884.55,

  plus final approval of the interim fees and costs for Debtor’s counsel, Ford Elsaesser, Bruce

  Anderson and Elsaesser Anderson, Chtd., and a Final Application for Professional Fees and

  Costs for Special Counsel Davis, Hatley, Haffeman & Tighe, PC at ECF No. 434 seeking an

  award of fees and costs in the amount of $26,139.23 plus final approval of the prior interim

  awards of fees and costs. Debtor also filed on September 21, 2018, a Final Application for

  Professional Fees and Costs for Unknown Claims Representative, Hon. Michael R. Hogan

  (Ret.) At ECF No. 437 seeking an award of fees and costs in the amount of $33,028.00 plus

  final approval of the prior interim awards of fees and costs. The above applications were each

  accompanied by a Notice, with service to parties-in-interest pursuant to Mont. LBR 2002-4

  and LBF 18, of the opportunity to respond and request a hearing, and advising that if no

  response and request for hearing is filed within 14 days, “the Court may grant the relief
17-60271-JDP Doc#: 447 Filed: 10/30/18 Entered: 10/30/18 09:32:38 Page 2 of 2




requested as a failure to respond by any entity shall be deemed an admission that the relief

requested should be granted.” The applications of Elsaesser Anderson, Chtd. and Special

Counsel Davis, Hatley, Haffeman & Tighe, PC were served upon Dennis W. Braulick at 917

East 12th Avenue, Post Falls, ID 83854-9004. The applications filed on behalf of Special

Counsel Davis, Hatley, Haffeman & Tighe, PC and Unknown Claims Representative, Hon.

Michael R. Hogan (Ret.) were granted by Orders entered October 17, 2018, and the

application filed on behalf of Elsaesser Anderson, Chtd. was approved by Order entered

October 19, 2018.

       On October 29, 2018, Dennis W. Braulick filed an objection to the fee applications.

Upon review of the objection,

       IT IS ORDERED that a hearing on Dennis W. Braulick’s objections to this Court’s

approval of the fee applications filed at ECF Nos. 432, 434 and 437 shall be held Tuesday,

November 13, 2018, at 02:00 p.m, or as soon thereafter as the parties can be heard, in the

2ND FLOOR COURTROOM, FEDERAL BUILDING, 400 N. MAIN, BUTTE, MONTANA;

and any response to Dennis W. Braulick’s objections shall be filed on or before Friday,

November 9, 2018.

Dated: October 30, 2018




Honorable Jim D. Pappas
United States Bankruptcy Judge
